DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/924,518 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Feng et al. (CN 106808717). 
With respect to claim 1, Yokota et al. disclose the claimed cutter device except that they are silent on the thickness of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota et al.) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Feng et al. teach a similar cutter device including a round blade 43 that has a thickness of  not less than 1.1 mm (“The thickness of the blade is 1.5 to 2.5 mm,” machine translation of Feng et al., pg. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Feng et al. with the cutter device disclosed by Yokota et al. for the advantage of reducing cutting resistance in prepeg type material substrates (Feng et al., pg. 4 of the machine translation). 
With respect to claim 6, Yokota et al. disclose the claimed printing apparatus except that they are silent on the thickness of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Feng et al. teach a similar cutter device including a round blade 43 that has a thickness of  not less than 1.1 mm (“The thickness of the blade is 1.5 to 2.5 mm,” machine translation of Feng et al., pg. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Feng et al. with the cutter device disclosed by Yokota et al. for the advantage of reducing cutting resistance in prepeg type material substrates (Feng et al., pg. 4 of the machine translation). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Gomes Da Costa et al. (US 2018/0312289). 
With respect to claim 2, Yokota et al. disclose the claimed cutter device except that they are silent on rake angle of the round blade. Yokota et al. disclose a cutter device comprising: 
a transport unit 32 for transporting a medium 24; 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Gomes Da Costa et al. teach a similar cutter device including a round blade 134 that has a bevel angle of 25 degrees (or rake angle of 75 degrees, Gomes Da Costa et al., paragraphs [0006] and [0073]; Fig. 7C). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gomes Da Coast et al. with the cutting device disclosed by Yokota et al. because Gomes Da Costa et al. teach that one of ordinary skill in the art would understand that the rake angle of the blade 134 may be adjusted based on the material and/or thickness of the medium being cut (Gomes Da Costa et al., paragraph [0073]). 
Note, while Gomes Da Costa et al. does not explicitly state how the angle is measured, in paragraph [0006] they note that 60 degrees is a steeper angle and 25 degrees is a lower profile angle. Thus the angle is being interpreted as the bevel angle shown below in the image taken From Fig. 7C of Gomes Da Costa et al.:
[AltContent: textbox (rake angle)][AltContent: arc][AltContent: textbox (bevel angle)][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    302
    190
    media_image1.png
    Greyscale

Thus if the above bevel angle is 25 degrees, the rake angle as defined by applicant would be 75 degrees which is not less than 70 degrees and not more than 79.5 degrees. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Moriwaki (JP 04-331094), as applied to claim 2 above, and further in view of Feng et al. (CN 106808717).
With respect to claim 3, Yokota et al. in view of Moriwaki disclose the claimed cutter device except that they are silent on the thickness of the round blade. Feng et al. teach a similar cutter device including a round blade 43 that has a thickness of  not less than 1.1 mm (“The thickness of the blade is 1.5 to 2.5 mm,” machine translation of Feng et al., pg. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Feng et al. with the cutter device disclosed by Yokota et al. in view of Moriwaki. for the advantage of reducing cutting resistance in prepeg type material substrates (Feng et al., pg. 4 of the machine translation). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Feng et al. (CN 106808717), as applied to claim 1 above, and further in view of Ishikura (JP 2000-317882). 
With respect to claim 4 Yokota et al. in view of Feng et al. disclose the claimed invention except for the thickness of the fixed blade being not less than 1mm. However, Ishikura teaches a cutting device including a movable blade 2 and a fixed blade 1 in which the fixed blade is 1.5 mm thick (see abstract of Ishikura). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ishikura with cutter device disclosed by Yokota et al. in view of Feng et al. for the advantage of providing a strong fixed blade that can withstand the movement of the movable blade without warping or bending.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Feng et al. (CN 106808717), as applied to claim 1 above, and further in view of JP 7-48395. 
With respect to claim 5, Yokota et al. in view of Feng et al. disclose the claimed cutter device except that they are silent on the rake angle of the fixed blade. However, JP 7-48395 teaches a similar cutter device including a round blade 1 and a fixed blade 2 in which the fixed blade has a rake angle of 80 degrees (page 2 of the machine translation of JP 7-48395 indicates a rake angle of 10 degrees. However, this angle is measured from the horizontal. Applicant defines the rake angle measured from the vertical which in this case would make the rake angle 80 degrees). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of JP 7-48395 with the cutter device disclosed by Yokota et al. in view of Feng et al. for the advantage reducing the generation of chips and the like during cutting (JP 7-48395, page 1, lines 1-4 of the machine translation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 4,979,838) in view of Gomes Da Costa et al. (US 2018/0312289).. 
With respect to claim 7, Yokota et al. disclose the claimed printing apparatus except that they are silent on the rake angle of the round blade. Yokota et al. disclose a printing apparatus comprising: 
a transport unit 32 for transporting a medium 24; 
a printing unit configured to perform printing on the medium 24 (“printing stations,” Yokota et al., col. 2, lines 51-53); 
a round blade 82 configured to move, while rotating, in a width direction intersecting a transport direction in which the medium 24 is transported (as shown in Fig. 4 of Yokota et al.); 
 and a fixed blade 90 provided along the width direction, wherein 
a rotation direction (counterclockwise in Fig. 4 of Yokota et al., col. 5, lines 39-43) in which the round blade rotates when the medium is cut by causing the round blade to move to a first direction (left in Fig. 4 of Yokota eta l) of the width direction coincides with the first direction, 
a rotational speed at which the round blade rotates when the medium is cut by causing the round blade to move to the first direction is set greater than a speed at which the round blade is caused to move to the first direction (Yokota et al., col. 6, lines 7-12). Note, while Yokota et al. teaches this limitation, such a limitation is considered a statement of intended use. Applicant has not recited any structure, such as a controller, which would cause the rotational speed to be greater that then the speed at which the round blade moves in the first direction. 
Gomes Da Costa et al. teach a similar cutter device including a round blade 134 that has a bevel angle of 25 degrees (or rake angle of 75 degrees, Gomes Da Costa et al., paragraphs [0006] and [0073]; Fig. 7C). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gomes Da Coast et al. with the cutting device disclosed by Yokota et al. because Gomes Da Costa et al. teach that one of ordinary skill in the art would understand that the rake angle of the blade 134 may be adjusted based on the material and/or thickness of the medium being cut (Gomes Da Costa et al., paragraph [0073]). 
Note, while Gomes Da Costa et al. does not explicitly state how the angle is measured, in paragraph [0006] they note that 60 degrees is a steeper angle and 25 degrees is a lower profile angle. Thus the angle is being interpreted as the bevel angle shown below in the image taken From Fig. 7C of Gomes Da Costa et al.:
[AltContent: textbox (rake angle)][AltContent: arc][AltContent: textbox (bevel angle)][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    302
    190
    media_image1.png
    Greyscale

Thus if the above bevel angle is 25 degrees, the rake angle as defined by applicant would be 75 degrees which is not less than 70 degrees and not more than 79.5 degrees. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 3/28/2022 have been considered but are moot because the new ground of rejection does not rely on the same combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 1 and 6, Applicant has amended the claims to recite a blade thickness of not less than 1.1 mm. As outlined above, newly cited reference to Feng teaches a blade thickness of 1.5-2.5 mm, thus the claim limitations have been met. 
With respect to claims 2 and 7, Applicant has amended the claims to recite a rake angle of not less than 70 degrees and not more than 79.5 degrees. The newly cited reference to Gomes Da Costa et al. recites an rake angle of 75 degrees which is in this range. Thus all the claim limitations have been met. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 8, 2022